DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 8 does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a storage medium which, given its broadest reasonable interpretation, would typically covers forms of both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a storage medium. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach. A claim drawn to such a medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,4, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US 20180131434) in view of Xu et al (US 20210218457).
As to claim 1 Islam discloses a method for handling a beam pair between a first radio node and a second radio node that includes a transmit beam of a first wireless node and a receive beam of a second wireless node (Islam ¶0120- 1st sentence- Beam correspondence manager 415 may perform a first beam sweep procedure to determine a first beam pair...), which first radio node, the second radio node and one or more other radio nodes operate in a wireless communication network (Islam Fig.8, ¶0148- last sentence), the method comprising: receiving a first information from respective one or more other radio nodes, which first information comprises a number of quality values related to a number of beam pairs, wherein each beam pair out of the number of beam pairs being associated to at least one quality value out of the number of quality values (Islam ¶0120- last sentence- beam sweep procedure is based on a synchronization signal transmission procedure, or a beam reference signal, or a beam refinement reference signal, or a channel state information reference signal (CSI-RS), or a mobility reference signal procedure, or a combination thereof.); 
Islam however is silent in predicting a time to failure for a first beam pair between the first radio node and the second radio node, which first beam pair has a first quality value, and wherein the predicting being based on the first quality value and the number of quality values; and deciding whether or not there is enough time until the predicted time to failure, for performing a beam pair switch from the first beam pair to a second beam pair between the first radio node and the second radio node; when there is enough time, switching to the second beam pair before the predicted time to failure; and when there is not enough time, preparing  an upcoming beam pair failure.
However in an analogous art Xu remedies this deficiency: - ‘predicting a time to failure’ is interpreted as a size of a  prediction window for beam quality evaluation (Xu ¶0019- 2nd sentence, ¶0087, Fig.9; ¶0090-  in order to further reduce the time delay due to beam failure recovery or beam switching, a scheme of setting a prediction window is proposed, such that beam failure recovery or beam switching can be quickly performed ;¶0098- In a case that the counting value exceeds a predetermined value, it is considered that the beam quality is getting quite bad and it is required to switch to a beam with better beam quality; ¶0094- penultimate sentence- beam failure has occurred. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Islam teaching of a Beam management with that of Xu for the purpose of a ‘prediction window’ for performing beam failure recovery or switching (Xu ¶0090- last sentence). 

As to claim 4 the combined teaching of Xu and Islam disclose the method according to claim 1, wherein the method further comprises: when there is enough time, sending a beam indication to the second radio node for establishing the second beam pair, before switching to the second beam pair(Xu ¶0061-last sentence- confirmation of beam failure recovery; time to switch to the new beam, that is, after a certain period of time, the base station and the UE will be switched to the new beam at the same time; the identification or indication of the switched new beam.).

As to 8 Islam discloses a computer storage medium storing a computer program comprising instructions (Islam ¶0194), which when executed by a processor, cause the processor to: receive a first information from respective one or more other radio nodes, which first information comprises a number of quality values related to a number of beam pairs, each beam pair out of the number of beam pairs being configured to associate to at least one quality value out of the number of quality values Islam ¶0120- last sentence- beam sweep procedure is based on a synchronization signal transmission procedure, or a beam reference signal, or a beam refinement reference signal, or a channel state information reference signal (CSI-RS), or a mobility reference signal procedure, or a combination thereof.);;
Islam however is silent in predicting a time to failure for a first beam pair between the first radio node and the second radio node, which first beam pair is adapted to have a first quality value, the predicting being configured to be based on the first quality value and the number of quality values; and decide whether there is enough time until the predicted time to failure for performing a beam pair switch from the first beam pair to a second beam pair between the first radio node and the second radio node; when there is enough time, switch to the second beam pair before the predicted time to failure; and when there is not enough time, prepare an upcoming beam pair failure. However in an analogous art Xu remedies this deficiency: - ‘predicting a time to failure’ is interpreted as a size of a  prediction window for beam quality evaluation (Xu ¶0019- 2nd sentence, ¶0087, Fig.9; ¶0090-  in order to further reduce the time delay due to beam failure recovery or beam switching, a scheme of setting a prediction window is proposed, such that beam failure recovery or beam switching can be quickly performed ;¶0098- In a case that the counting value exceeds a predetermined value, it is considered that the beam quality is getting quite bad and it is required to switch to a beam with better beam quality; ¶0094- penultimate sentence- beam failure has occurred. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Islam teaching of a Beam management with that of Xu for the purpose of a ‘prediction window’ for performing beam failure recovery or switching (Xu ¶0090- last sentence). 

As to claim 10. Islam discloses a first radio node for handling a beam pair with a second radio node which first radio node second radio node and one or more other radio nodes are operable in a wireless communications network(Islam ¶0120- 1st sentence- Beam correspondence manager 415 may perform a first beam sweep procedure to determine a first beam pair...; Fig.8, ¶0148- last sentence)),, wherein the first radio node is being configured to: receive a first information from respective one or more other radio nodes, which first information is adapted to comprise comprises a number of quality values related to a number of beam pairs, wherein each beam pair out of the number of beam pairs is adapted configured to associate to at least one quality value out of the number of quality values(Islam ¶0120- last sentence- beam sweep procedure is based on a synchronization signal transmission procedure, or a beam reference signal, or a beam refinement reference signal, or a channel state information reference signal (CSI-RS), or a mobility reference signal procedure, or a combination thereof.); 
Islam however is silent in predicting a time to failure for a first beam pair between the first radio node and the second radio node, which first beam pair is adapted to have a first quality value, and wherein the predicting is adapted configured to be based on the first quality value and the number of quality values; and decide whether or not there is enough time until the predicted time to failure for performing a beam pair switch from the first beam pair to a second beam pair between the first radio node and the second radio node; when there is enough time, switch to the second beam pair before the predicted time to failure; and when there is not enough time, prepare an upcoming beam pair failure. : - ‘predicting a time to failure’ is interpreted as a size of a  prediction window for beam quality evaluation (Xu ¶0019- 2nd sentence, ¶0087, Fig.9; ¶0090-  in order to further reduce the time delay due to beam failure recovery or beam switching, a scheme of setting a prediction window is proposed, such that beam failure recovery or beam switching can be quickly performed ;¶0098- In a case that the counting value exceeds a predetermined value, it is considered that the beam quality is getting quite bad and it is required to switch to a beam with better beam quality; ¶0094- penultimate sentence- beam failure has occurred. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Islam teaching of a Beam management with that of Xu for the purpose of a ‘prediction window’ for performing beam failure recovery or switching (Xu ¶0090- last sentence). 

As to claim 13 the combined teaching of Xu and Islam disclose the first radio node according to claim 10, further being configured to: when there is enough time, send a beam indication to the second radio node for establishing the second beam pair, before switching to the second beam pair (Xu ¶0061-last sentence- confirmation of beam failure recovery; time to switch to the new beam, that is, after a certain period of time, the base station and the UE will be switched to the new beam at the same time; the identification or indication of the switched new beam.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Xu and further in view of Yan et al (US 20200373989).

As to claim 7 the combined teachings of Islam and Xu discloses the method according to claim 1, wherein the method is performed by anyone of: a network node (Islam 130 of Fig.1, ¶0049), a wireless communication device (Islam 105 of Fig1, ¶0050). Both Islam and Xu however are silent where the method is performed by a cloud. However, in an analogous art Yan remedies this deficiency: Yan ¶0113- last sentence- embodiments.... for Cloud-RAN (C-RAN) implementations. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Islam and Xu with that of Yan  for the purpose of implementing a cloud.

As to claim 16 the combined teachings of Islam and Xu discloses the first radio node according to claim 10, is represented by wherein the first radio node is anyone one of: a network node (Islam 130 of Fig.1, ¶0049), a wireless communication device(Islam 105 of Fig1, ¶0050). Both Islam and Xu however are silent where the first node is part of a cloud. However, in an analogous art Yan remedies this deficiency: Yan ¶0113- last sentence- embodiments.... for Cloud-RAN (C-RAN) implementations. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Islam and Xu with that of Yan  for the purpose of implementing a cloud.

Allowable Subject Matter
Claims 2, 3, 5, 6, 11, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462